                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       CRIMINAL ACTION NO. 3:98-CR-00322-1
 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                            ORDER

 MICHAEL JEROME ORR,

                Defendant.


         THIS MATTER comes before the Court on the Court’s own motion. Defendant Michael

Jerome Orr filed a Motion to Reduce Sentence Under the First Step Act (ECF No. 68). The Court

instructs the Government to respond to this Motion within thirty (30) days of entry of this Order.

         SO ORDERED.




                                           Signed: September 16, 2021




          Case 3:98-cr-00322-GCM Document 69 Filed 09/16/21 Page 1 of 1
